                                                                                    J,:::,
                                                                                                r,,
                                                                                                I
                                                                                                                .      r

                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE                                     r.:,w 11 zczo
                                  GREENEVILLE DIVISION
                                                                               Clsrk, U. ::i. 01stncr r::cJurt
                                                                             E2;:;,::cri' [. .:iJI; .:i'. T'--' 1. .:0S0ce
 IN THE MATTER OF THE SEARCH OF 1045 EAST                     )                              P,,; l,1 e.,::t.:•/i!ie
 ERWIN ROAD, ERWIN TENNESSEE, THE RESIDENCE                   )
 OF JOSEPH MACK LOYD, ALL APPERTANENCES,                      )
 OUTBUILDINGS AND VEHICLES CONTAINED                          )
                                                              )
                                                                        2:20-MJ-       ct l
 THEREIN (three photographs of the area in which the                    JUDGE WYRICK
                                                              )
 residence is located is attached hereto and fully            )
 incorporated herein.)                                        )         TOBE SEALED
                                                              )
                                                              )



                             AFFIDAVIT FOR SEARCH WARRANT

        Affiant, Jonathan T. Rogers, Task Force Agent, United States Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF), being duly sworn under oath, states as follows:


                                        I. INTRODUCTION

        Your Affiant, Jonathan Trent "Frank" Rogers was hired by the Unicoi County Sheriff's

Department in January of 2005. I had previously been employed as a tool and die maker with

extensive training in metal fabrication, welding, jig and fixture design, precision machining and

quality control functions. My initial assignment with the Unicoi County Sheriff's Office was

dispatcher where I received training in emergency medical dispatch, CPR, first aid, and NCIC basic

certification.

        In 2006, I was assigned to the patrol division as a full time commissioned deputy sheriff. I

attended the East Tennessee Regional Law Enforcement Academy at Walters State Community

College in 2007 where I received 457 hours of training. Since that time, I have received specialized

training in officer survival, criminal investigations, firearms, DUI investigation, Clandestine Drug

lab investigation and dismantling, drug trends, interview and interrogation, and the detection,

collection and preservation of forensic evidence for the purpose of DNA and latent print analysis.

Additionally I have received training from experienced trainers on crime scene investigation,

    Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 1 of 13 PageID #: 3
burglary investigation, theft investigation and homicide investigation as well as violent crimes

against persons. At a minimum, I have received forty hours of training annually since June 2007.

This training included the investigation of child abuse, emergency vehicle operation, firearms

qualification, and dealing with emotionally disturbed persons.

          I was promoted to the rank of Sergeant in 2008. In this position, I supervised patrol officers

as well as investigators

          I have personally conducted hundreds of investigations for violations of state and federal

law leading to the successful arrest and prosecution of individuals for criminal violations ranging

from petty theft to homicide. I have conducted undercover operations utilizing confidential

informants to investigate and prosecute individuals involved in the sale of illegal drugs, illegal

firearms, stolen property, soliciting murder for hire, criminal simulation, and the patronizing of

prostitution. I have worked in an undercover capacity and have purchased drugs from individuals in

the Eastern District of Tennessee. These undercover cases resulted in successful prosecutions in

both state and federal courts.

         In March of 2012, I was promoted to the position of chief deputy, at which time I assumed

the command of the entire enforcement staff employed by the Unicoi County Sheriffs Office. This

included patrol, the Criminal Investigation division, special operations, drug unit, and school

resource functions. I served in that capacity until November 30th, 2017.

         On December I st, 2017 I began working as a criminal investigator with the First Judicial

District Attorney's Office, I currently hold this position in good standing. In June of 2019, I was

deputized federally to work as an ATF Task Force Office.

         Based on my training and experience, people who possess firearms also possess

ammunition, documents and records relating to the purchase of firearms, as well as accessories and

parts.



    Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 2 of 13 PageID #: 4
                                  II. PURPOSE OF THE AFFIDAVIT

       This affidavit is submitted in support of an application for a search warrant authorizing the

search the of a residence located at 1045 East Erwin Road, Erwin Tennessee, the residence of Joseph

Mack Loyd, which is further described or depicted in Attachments A, hereinafter, and referred to

individually and/or collectively as the "Search Location."

                                 III. PROBABLE CAUSE

   1. On February 13, 2020, Unicoi County, Tennessee Sheriffs deputies Ricky Dean and Jacob

       Marshal were at 120 Cooper Ln. Erwin serving a warrant on a resident and heard gunshots in

       the area. Numerous individuals were believed to be armed at the location.

 2. A resident was arrested outside of the garage area of the property, and found to be in

     possession of methamphetamine. During the arrest Joseph Loyd came out of the garage area

     holding a firearm in his hand. (Smith and Wesson M&P Shield, Ser# HDZ0366).

 3. Officers conducted a protective sweep of the garage and found MCINTURFF hiding under a

     car. MCINTURFF was arrested based on an outstanding warrant out of Unicoi County. Search

     of MCINTURFF revealed a bag of marijuana, two bags containing a crystalline substance

     identified to be methamphetamine by MCINTURFF, a bag containing a brown powder

     believed to be heroin and one buprenorphine pill in his pocket.

 4. During the protective sweep officers observed a pistol laying on a table. The serial number

     was "58H083842". Officers ran the serial number on the firearm in NCIC and immediately got

     a stolen gun hit. The firearm is a Sig, P320, Ser#58H083842, .9 mm caliber, semi-auto

     handgun. The firearm was confirmed stolen by Washington County TN Sheriffs Office.

     During an interview with Washington County Sheriffs Detective Mike Gardner,

     MCINTURFF admitted that he had been in possession of this weapon as well. (This firearm

     was stolen in the same area and on the same night as the AR-15 SBR below according to



   Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 3 of 13 PageID #: 5
    Gardner.) The grip on this firearm was wrapped in a green tape, MCINTURFF admitted to

    Gardner that he had wrapped it.



5. Sheriff Deputies obtained a consent to search the property by the property owner, Reva Carter,

   who also lives at the residence.

6. Deputies recovered a stolen rifle identified as a MOHWK, MAIS , ser# JCPDI 7, .223 caliber

   rifle with a barrel length of 10.5 inches and an overall length of 26 inches. This rifle upper

   assembly was found in vehicle bucket type seat in the garage. The lower assembly was found

   on a table also in the garage and near the seat where the upper was found. This firearm was

   reported stolen by a Johnson City Police Detective whose police vehicle had been burglarized

   in Washington County TN. The grips on this firearm were wrapped in a green tape,

   MCINTURFF admitted to wrapping it. Two AR magazines were also taped together with the

   same type green tape.

7. Deputies also recovered a Smith and Wesson, SW40VE, Ser# DUSI 185, .40 caliber, semi-

   automatic handgun from the table inside garage, this firearm was claimed by MCINTURFF

   This firearm grip was wrapped in blue tape and was described by Joseph Loyd as the gun he

   was trying to trade the Rock Island, 1911 A-1, Ser#RIA 1339785, .45 caliber semi-automatic

   hand gun for.

8. February 14th , 2020, ATF/TFO Rogers identified himself to MCINTURFF as an ATF

   Task Force Officer and read him his Miranda warning, MCINTURFF agreed to answer

   questions without a lawyer present and signed the acknowledgement.

9. Rogers asked MCINTURFF how he came to be in possession of the firearm that reported

   stolen from the Johnson City Police Department. Rogers asked MCINTURFF ifhe noticed

   the serial number on the firearm, MCINTURFF said "yea" Rogers asked MCINTURFF

   what the serial numbers on the AR were, MCINTURFF replied "JCPDI 7".

 Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 4 of 13 PageID #: 6
10. Rogers asked MCINTURFF what he knew about the gun. MCINTURFF said that he knew

   it was a semi-automatic AR-15, .223 or .556 rifle. Rogers asked do you know if the gun

   was capable of firing automatic, MCINTURFF said that he didn't know, that "really all

   weapons were capable of firing automatic", "that one, I'm not sure if it is set up to".

   Rogers asked ifhe knew what the barrel length of the rifle was, MCINTURFF said "I

   know it's a short barrel, maybe 16 or 14 inch barrel.

11. MCINTURFF confirmed that he had been convicted in Texas on misdemeanor drug

   charges as an adult. MCINTURFF said that he was a regular user of marijuana that he

   smoked every day if he had it. MCINTURFF said that he had last used marijuana on the

   day that he was arrested.

12. MCINTURFF said that he had used methamphetamine in the past, the last time he used

   methamphetamine was two days prior (02/11-02/12/20). MCINTURFF said that he

   snorted a line every now and then. MCINTURFF said that he would use methamphetamine

   maybe once or twice per week.

13. Rogers asked MCINTURFF if he was in possession of methamphetamine at time of his

   arrest, MCINTURFF said "yea apparently I was, it was wrapped up in my weed". "It

   wasn't supposed to be mine but it was found on me" MCINTURFF said "the weed was

   mine" "the meth wasn't".

14. Rogers asked MCINTURFF where he would buy his methamphetamine; MCINTURFF

   said that methamphetamine finds him. Rogers asked MCINTURFF why he was at 120

   Cooper Ln. Erwin, MCINTURFF said that he had made prior arrangement with a resident

   to come and shoot guns. MCINTURFF said that he and Joey Loyd were going to meet up

   and trade guns. MCINTURFF said that he had a Smith and Wesson .40 caliber with a

   crimson trace laser on the back and blue tape wrapped around it. MCINTURFF said that

   the crimson trace laser was loose because it was made for a Glock. MCINTURFF said he

 Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 5 of 13 PageID #: 7
    brought the AR-15 rifle to the location where LE recovered it (120 Cooper Ln. Erwin,

    TN).



15. MCINTURFF said that he had received the AR-15 (JCPDI 7) from an individual he

    identified. MCINTURFF said that this person stated that he had seven or eight mags for

   the gun and left to go get them so they could shoot them. MCINTURFF said that this

   person left a Sig Sauer pistol and the AR at his house and never returned. MCINTURFF

    said that this person had priced the guns at $500.00 for the AR and $300.00 for the pistol.

16. Rogers asked MCINTURFF for consent to search Mclnturff's cell phone. MCINTURFF

   did consent to a search, and he signed the consent form.

17. MCINTTURFF stated that he transported the guns from where he was staying to the

   location where LE recovered them at 120 Cooper Ln. Erwin, TN. MCINTURFF said that

   he moved the guns to the location on February 12t11, 2020.

18. MCINTURFF said that he fired the AR-15 (JCPDl 7) rifle while at 120 Cooper Ln. Erwin,

   TN on February 13 th , 2020

19. MCINTURFF said that he had used drugs with several individuals in the garage at 120

   Cooper Lane, including Joseph Loyd.

20. Rogers also interviewed LOYD about his involvement in the case under

   investigation.LOYD was read his Miranda warning at the beginning of the interview.

   LOYD agreed to speak to Rogers.

21. LOYD admitted that he had a loaded magazine that fit the Smith and Wesson M&P pistol

   and a "one hitter pot pipe". LOYD said that he had picked the pipe up out of the floor and

   put it in his pocket, but that it did not belong to him.

22. LOYD said that he had come to 120 Cooper Ln. Erwin for the purpose of conducting a gun

   trade with Jordan Mclnturff. LOYD said that he brought a Smith and Wesson, MP Shield,

 Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 6 of 13 PageID #: 8
    Ser# HDZ0366 .45 semi-auto pistol; and a Rock Island Arms, M191 l-Al, Ser# RIA

    1339785 .45 semi-auto Pistol. LOYD said that the two guns he had brought to the location

    belonged to him.



23. LOYD said that he was trying to trade the Rock Island .45 pistol for another Smith and

    Wesson Pistol that Mcinturffhad( Smith and Wesson SW40VE, Ser# DUSl 185). LOYD

    said that he had purchased the Smith and Wesson M&P Shield from a friend and that he

    had it a couple years. The Rock Island pistol was purchased a week or two prior from a

    friend in Sulpher Springs, TN.

24. LOYD said that he had known Mcinturff to be a drug user. LOYD went on to say he and

    Mcinturff smoked marijuana earlier this same day. LOYD said that he knew Mcinturff

    from Face Book and from associating with him at the Cooper Ln. Garage. LOYD said that

    he had met the Sheriff (Mike) once before at the Cooper Ln. Garage during a stabbing

    investigation.

25. LOYD said that he was firing a weapon at the Cooper Ln. location. The weapon he was

   firing was the Rock Island 1911.

26. LOYD said that he did not sell drugs. LOYD said that he was a drug user and that he had

   had addiction in the past. LOYD went on to say that he had used methamphetamine.

   LO YD said that he used methamphetamine every day up until three weeks ago whenever

   DCS began an investigation regarding his kids.

27. LOYD consented to a search of his cell phone and signed a consent form.

28. ATF has confirmed that the stolen Mohawk Armory Model MA15 short barreled Rifle was

   registered to the Johnson City Police Department.

29. On 5/11/2020, Officers of the Erwin Police Department responded to a domestic violence call

    at 1045 East Erwin Road, Erwin Tennessee, the residence of Joseph Mack Loyd. Loyd

  Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 7 of 13 PageID #: 9
    consented for officers to enter the residence. Captain Daryl Price observed an assault rifle in

    the residence. Erwin PD called TFO Rogers, who responded to the scene. Loyd called his

    lawyer and refused to allow TFO Rogers to search the house. As Captain Price was

    describing the rifle to TFO Rogers outside the residence, Loyd said, "It's an AK- 47".

30. TFO Rogers talked to ATF Agent Bryan Williams. Williams has received specialized training

   from the ATF so that he can testify in court as to the origin of firearms (where they are

   manufactured). Williams 'adv~d that there are no manufacturers of AK 47's in Tennessee.

   Therefore I believe the riflefraveled in interstate commerce.

31 . Your Affiant believes that there will be evidence at the Search Location described in this

   affidavit in violation of 18 U.S.C. § 922(g)(3), that is, Possession of a Firearm by a Prohibited

   Person (drug user).

   WHEREFORE, your Affiant respectfully submits that there is sufficient probable cause to

   believe that there is evidence of the illegal possession of ammunition and firearms, in violation

   of 18 U.S.C. § 922(g)(3), at the Search Location described herein. Your Affiant respectfully

   request that the court issue a warrant authorizing the search of the described property (Search

   Location), including any and all outbuildings or storage containers on the curtilage, for all

   firearms and ammunition. Furthermore, your Affiant has only used that information necessary

   to establish probable cause and inform the court of pertinent information related to the request

   for search authorization.




Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 8 of 13 PageID #: 10
                                       Jonathan T. Rogers, ATF TFO
                                       Bureau of Alcohol, Tobacco, Firearms and Explosives



   Subscribed and Sworn to before me
   On May Jl_,  2020.




Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 9 of 13 PageID #: 11
Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 10 of 13 PageID #: 12
Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 11 of 13 PageID #: 13
Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 12 of 13 PageID #: 14
Attachment B



Firearms, ammunition, records relating to the purchase of firearms and firearms accessories or parts.




Case 2:20-mj-00081-CRW Document 2 Filed 05/11/20 Page 13 of 13 PageID #: 15
